EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dr. Vladimir Raskin (Reg. No. 62,771) on 02/15/22.

The application has been amended as follows:
Claim 1:
At least one non-transitory computer-readable storage medium having stored there in a plurality of instructions to implement a universal serial bus (USB) driver stack in a service operating system (SOS) of a service virtual machine (SVM) on a computing platform having a system-on-chip (SoC) hosting the SVM and a number of user virtual machines (UVMs), each UVM having a user operating system (UOS), the USB driver stack of the SOS comprising: 

a SOS function virtualization driver coupled to the SOS device controller driver to communicate with one or more corresponding UOS function virtualization drivers of the UVMs to paravirtualize the SOS device controller driver to the UVMs,wherein an application of one of the UVMs receives inputs from, or provides outputs to, one of the one or more USB devices, via the UOS function virtualization driver of the one UVM, the SOS function virtualization driver, the SOS device controller driver, and the USB device controller, and wherein the SOS function virtualization driver is arranged to expose one or more function interfaces to the one or more corresponding UOS function virtualization drivers of the UVMs, in response to exposure of the USB device controller driver into user space of the SOS by the SOS, on enumeration of the USB device controller by the SOS.  


Claim 3:
The non-transitory computer-readable storage medium of claim 21, wherein the SOS function virtualization driver is further arranged to accept 


Claim 4:
The non-transitory computer-readable storage medium of claim 3, wherein the SOS function virtualization driver is further arranged to propagate the one or more functions attached from the one or more UVMs, to the SOS, on attachment of the one or more functions to the one or more function interfaces exposed by the SOS function virtualization driver.  


Claim 5:
The non-transitory computer-readable storage medium of claim 1, wherein the USB driver stack of the SOS further comprises: a SOS USB function driver to provide function-specific support for a function of one of the one or more USB devices in the SOS; and a SOS core composite 


Claim 6:
The non-transitory computer-readable storage medium of claim 5, wherein the USB driver stack of the SOS further comprises a USB device controller driver coupled to the SOS core composite binder driver, and arranged to enumerate the one or more USB devices, assign addresses to the one or more USB devices, establish communication pipes with function endpoints of the one or more USB devices, or exchange communications with endpoints of USB devices over the communication pipes.  


Claim 7:
At least one non-transitory computer-readable storage medium having stored there in a plurality of instructions to implement a universal 
a SOS function virtualization driver coupled to a SOS device controller driver to communicate with one or more corresponding user operating system (UOS) function virtualization 3Application No.: 16/162,134Docket No.: 125157-241995 (AB2895-US) drivers of user virtual machines (UVMs) to paravirtualize a plurality of virtual methods of a USB device controller of the SoC to the UVMs; 
one or more SOS USB function drivers to provide respective function-specific support for one or more functions of the one or more USB devices in the SOS; and 
a SOS core composite binder driver coupled to the one or more SOS USB function drivers to provide cross function support to the one or more SOS USB function drivers in their interactions with the SOS function virtualization driver



The non-transitory computer-readable storage medium of claim 7, wherein the SOS function virtualization driver is arranged to expose one or more function interfaces to the one or more corresponding UOS function virtualization drivers of the UVMs, in response to exposure of the plurality of virtual methods of the USB device controller of the SoC into user space of the SOS by the SOS, on enumeration of the USB device controller driver by the SOS. 


Claim 9:
The non-transitory computer-readable storage medium of claim 8, wherein the SOS function virtualization driver is further arranged to accept attachment of one or more functions to the one or more function interfaces by the one or more corresponding UOS function virtualization drivers of the UVMs, in response to exposure of the one or more function interfaces to the one or more corresponding UOS function virtualization drivers of the UVMs.  



The non-transitory computer-readable storage medium of claim 9, wherein the SOS function virtualization driver is further arranged to propagate the one or more functions attached from the UVMs, to the SOS, on attachment of the one or more functions to the one or more function interfaces exposed by the SOS function virtualization driver. 


Claim 4Application No.: 16/162,134Docket No.: 125157-241995 (AB2895-US)16:
A method for operating on a computing platform having a service virtual machine (SVM), one or more user machines (UVMs), and one or more universal serial bus (USB) devices, comprising: 
exposing, from the SVM, one or more USB function interfaces to the one or more UVMs to paravirtualize a USB device controller disposed on a system-on-chip (SoC) of the computing platform to the one or more UVMs; 
accepting attachment of one or more USB functions supported in the UVMs to the one or more USB function interfaces exposed from the SVM; and 



Claim 17:
The method of claim 16, wherein the exposing is performed in response to exposure of the USB device controller into user space of a service operating system (SOS).  


Claim 18:
The method of claim 17, further comprising exposing the USB device controller into the user space of the SOS, on enumeration of the USB device controller.


Claim 19:
The method of claim 18, further comprising enumerating the USB device controller.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHARLES E ANYA/Primary Examiner, Art Unit 2194